The offense is transporting intoxicating liquors and the punishment is one year in the penitentiary.
The record is before us without any bills of exceptions. We have made a careful examination of the statement of facts, and if the State's testimony is believed it is ample to show that the appellant is guilty of transporting intoxicating liquor. The issues were presented to the jury in a charge to which no exception was taken and the jury has deemed it proper to give full credit to the testimony and we are not authorized under the facts of this case to disturb their verdict.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed.
The foregoing of the Commission of Appeals has been examined by the, Judges of the Court of Criminal Appeals and approved by the Court.